Case: 13-7006    Document: 6    Page: 1   Filed: 11/09/2012




          NOTE: This order is nonprecedential.


  muiteb ~tates (!Court of §ppeaIs
      for tbe jfeberaI (!Circuit

                 ROBERT J. SPAHN,
                  Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2013-7006


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-1846, Judge Mary J.
Schoelen.


                     ON MOTION


                      ORDER
    The parties jointly move to stay the appeal pending
the court's disposition in Genaro Vazquez-Claudio v.
Shinseki, No. 2012-7114.
   The parties assert that the appeals involve the same
question of interpretation of a Department of Veterans
Mfairs regulation governing rating service-connected
mental disorders.
Case: 13-7006      Document: 6      Page: 2   Filed: 11/09/2012




ROBERT SPAHN V. SHINSEKI                                   2

      Upon consideration thereof,
      IT Is ORDERED THAT:

   (1) The joint motion to stay the appeal is granted.
The parties are directed to inform this court, within 14
days of the final disposition in Vazquez-Claudio how this
appeal should proceed.
    (2) A copy of this order shall be transmitted to the
merits panel assigned to Genaro Vazquez-Claudio v.
Shinseki, No. 2012-7114.


                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s26